       Case 3:21-mj-01015-JRK Document 2 Filed 01/12/21 Page 1 of 2 PageID 8



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

-vs-                                               Case No.    3:21-mj-1015-JRK

RUSSELL LEROY CALVIN                              Defense Atty: None Present
                                              AUSA: Michael Coolican, Esquire



JUDGE           James R. Klindt        DATE AND TIME 1/12/2021
                U. S. Magistrate Judge               3:55 p.m. – 4:17 p.m.
DEPUTY          Megan Chaddock         TAPE/         Digital
CLERK                                  REPORTER
INTERPRETER None Present                   PRETRIAL/        Daniel Dumpit
                                           PROBATION


                                CLERK’S MINUTES

PROCEEDINGS:          INITIAL APPEARANCE RULE 5(c)(3)

Defendant arrested today on a warrant issued out of the Western District of North
Carolina and brought to Court today.

Defendant advised of rights, charges, penalties, special assessment, and forfeiture
provision.

Defendant requested court appointed counsel. Defendant placed under oath and
questioned regarding financial condition. Court will appoint Darcy D. Galnor,
Esquire. Order to enter.

Defendant advised of his right to an identity hearing and Rule 20 Transfer
Provision.

Government=s motion for detention.

                                                           [Continued to Page Two]
       Case 3:21-mj-01015-JRK Document 2 Filed 01/12/21 Page 2 of 2 PageID 9


United States v. Russell Leroy Calvin
Case No.: 3:21-mj-1015-JRK
Page Two
______________________________________________________________________________

The Government’s oral motion to continue the detention hearing, with no objection
from Defendant, is GRANTED.

Detention and Identity hearings set for Thursday, January 14, 2021, at 3:00 p.m.

Order of Temporary Detention to enter.
